      Case: 1:19-cv-05965 Document #: 50 Filed: 02/27/20 Page 1 of 1 PageID #:899



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


 ALICIA M. PAGE, CARMEL COOPER, and
 CINDY MUNIZ, individually, and on behalf of all
 others similarly situated
                          Plaintiffs,                     Case No. 19-cv-05965
 v.                                                       Hon. Sharon Johnson Coleman
 ALLIANT CREDIT UNION, and
 DOES 1-100,
                          Defendants.

          DECLARATION OF CHARLES A. DEVORE IN SUPPORT OF
             DEFENDANT’S REPLY IN FURTHER SUPPORT OF
       ITS MOTION TO DISMISS ALL CLAIMS BROUGHT BY PLAINTIFF
  ALICIA PAGE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

        I, Charles A. DeVore, declare and state as follows:

        1.      I am an attorney licensed by the State of Illinois. I am counsel for Defendant Alliant

Credit Union in the above-captioned case.

        2.      Attached hereto as Exhibit A are true and correct copies of all unpublished cases cited

in Alliant’s reply in support of its motion to dismiss.

        I declare under penalty of perjury that the foregoing is true and correct.




Date: February 27, 2019                                   /s/ Charles A. DeVore
                                                          Charles A. DeVore
